Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 7, 2019

                                             No. 04-19-00210-CV

                                             IN RE Justin HALL

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On July 2, 2019, this court granted relator’s motion for extension of time in which to file
an amended petition for writ of mandamus, ordered the petition or a motion to dismiss filed by
July 15, 2019, and cautioned relator that if he did not timely respond, this original proceeding
would be dismissed for want of prosecution. On July 25, 2019, this court issued an order granting
relator’s second motion for extension of time, ordering the petition or a motion to dismiss filed by
July 29, 2019, stating no further extensions of time would be considered, and again cautioning
relator that if he did not timely respond, this original proceeding would be dismissed for want of
prosecution. Relator has not responded to this court’s order; therefore, this original proceeding is
DISMISSED FOR WANT OF PROSECUTION.

        It is so ORDERED on August 7, 2019.
                                                                       _____________________________
                                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2013-PC-3848, styled In the Estate of Bill Hall, Jr., Deceased, pending in
the Probate Court No. 2, Bexar County, Texas, the Honorable Veronica Vasquez presiding.